EXHIBIT 10.14

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is executed as of November 30, 2007, by CXR
Anderson Jacobson SAS (the “Guarantor”), for the benefit of GVEC Resource IV
Inc., as Arranger and Agent (the “Agent”) and the Lenders (as defined below).
All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement (as herein defined).

 

RECITALS:

 

A.            Pursuant to that certain Credit Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) between and among
EMRISE Corporation, a Delaware corporation (the “Parent”), each of Parent’s
Subsidiaries identified on the signature pages thereof (such Subsidiaries,
together with the Parent, the “Borrowers”), the Agent, and the Lenders from time
to time party thereto (the “Lenders”), the Lenders are willing to make certain
financial accommodations available to the Borrowers from time to time pursuant
to the terms and conditions thereof.

 

B.            The Guarantor is a wholly owned subsidiary of the Parent and, as
such, will benefit by virtue of the financial accommodations extended to the
Parent by the Lenders.

 

C.            In order to induce the Lenders to enter into the Credit Agreement
and to extend the financial accommodations to the Borrowers pursuant to the
Credit Agreement, and in consideration thereof, the Guarantor has agreed to
guarantee the Guaranteed Obligations.

 

NOW, THEREFORE, as an inducement to the Lenders to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

 


ARTICLE I
NATURE AND SCOPE OF GUARANTY

 


SECTION 1.1.            GUARANTY. THE GUARANTOR HEREBY UNCONDITIONALLY,
ABSOLUTELY AND IRREVOCABLY GUARANTEES TO THE AGENT, FOR THE BENEFIT OF THE
LENDERS, AND THE GUARANTOR SHALL BE LIABLE FOR (A) THE DUE AND PUNCTUAL PAYMENT
OF ALL OBLIGATIONS INCLUDING, WITHOUT LIMITATION, THE PRINCIPAL OF, AND INTEREST
(INCLUDING ANY INTEREST THAT, BUT FOR THE COMMENCEMENT OF ANY APPLICABLE
BANKRUPTCY OR INSOLVENCY PROCEEDING, WOULD HAVE ACCRUED) ON, ANY AND ALL PREMIUM
ON, AND ANY AND ALL EXPENSES INCURRED IN CONNECTION WITH, THE OBLIGATIONS
PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT, AND (B) THE DUE AND PUNCTUAL
PERFORMANCE OF ALL OF THE COVENANTS AND OBLIGATIONS OWING TO THE AGENT AND THE
LENDERS (THE “GUARANTEED OBLIGATIONS”).


 


SECTION 1.2.            NATURE OF GUARANTY. THIS GUARANTY IS AN IRREVOCABLE,
ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND NOT A GUARANTY OF COLLECTION. THIS
GUARANTY MAY NOT BE REVOKED BY THE GUARANTOR AND SHALL CONTINUE TO BE EFFECTIVE
WITH RESPECT TO ANY GUARANTEED OBLIGATIONS ARISING OR CREATED AFTER ANY
ATTEMPTED REVOCATION BY THE GUARANTOR. THE FACT THAT AT ANY TIME OR FROM TIME TO
TIME THE GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED SHALL NOT RELEASE OR

 

--------------------------------------------------------------------------------


 


DISCHARGE THE OBLIGATION OF THE GUARANTOR TO THE AGENT OR ANY LENDER WITH
RESPECT TO THE GUARANTEED OBLIGATIONS. THIS GUARANTY MAY BE ENFORCED BY THE
AGENT AND ANY PERMITTED ASSIGNEE OF THE AGENT AND SHALL NOT BE DISCHARGED BY THE
ASSIGNMENT OR NEGOTIATION OF ALL OR PART OF THE AGENT’S OR ANY LENDER’S RIGHTS
UNDER THE CREDIT AGREEMENT.


 


SECTION 1.3.            PAYMENT BY THE GUARANTOR. IF ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE, WHETHER AT DEMAND,
MATURITY, ACCELERATION OR OTHERWISE, THE GUARANTOR SHALL, IMMEDIATELY UPON
DEMAND BY THE AGENT, AND WITHOUT PRESENTMENT, PROTEST, NOTICE OF PROTEST, NOTICE
OF NON-PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE OF
ACCELERATION OF THE MATURITY, OR ANY OTHER NOTICE WHATSOEVER, PAY IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA, THE AMOUNT DUE ON THE GUARANTEED
OBLIGATIONS TO THE AGENT AT THE AGENT’S ADDRESS AS SET FORTH HEREIN. SUCH
DEMAND(S) MAY BE MADE AT ANY TIME COINCIDENT WITH OR AFTER THE TIME FOR PAYMENT
OF ALL OR PART OF THE GUARANTEED OBLIGATIONS, AND MAY BE MADE FROM TIME TO TIME
WITH RESPECT TO THE SAME OR DIFFERENT ITEMS OF GUARANTEED OBLIGATIONS. SUCH
DEMAND SHALL BE DEEMED MADE, GIVEN AND RECEIVED IN ACCORDANCE WITH THE NOTICE
PROVISIONS HEREOF.


 


SECTION 1.4.            NO DUTY TO PURSUE OTHERS. THE LIABILITY OF THE GUARANTOR
SHALL BE DIRECT AND IMMEDIATE AS A PRIMARY AND NOT A SECONDARY OBLIGATION OR
LIABILITY. IT SHALL NOT BE NECESSARY FOR THE AGENT (AND THE GUARANTOR HEREBY
WAIVES ANY RIGHTS WHICH THE GUARANTOR MAY HAVE TO REQUIRE THE AGENT), IN ORDER
TO ENFORCE THE OBLIGATIONS OF THE GUARANTOR HEREUNDER, FIRST TO (A) INSTITUTE
SUIT OR EXHAUST ITS REMEDIES AGAINST ANY BORROWER OR OTHERS LIABLE ON THE LOANS
OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON, (B) ENFORCE THE AGENT’S
RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE
LOANS, (C) ENFORCE THE AGENT’S RIGHTS AGAINST ANY OTHER GUARANTORS OF THE
GUARANTEED OBLIGATIONS, (D) JOIN THE BORROWERS OR ANY OTHERS LIABLE ON THE
GUARANTEED OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS GUARANTY,
(E) EXHAUST ANY REMEDIES AVAILABLE TO THE AGENT OR ANY LENDER AGAINST ANY
COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE LOANS, OR (F) RESORT
TO ANY OTHER MEANS OF OBTAINING PAYMENT OF THE GUARANTEED OBLIGATIONS. NEITHER
THE AGENT NOR THE LENDERS SHALL BE REQUIRED TO MITIGATE DAMAGES OR TAKE ANY
OTHER ACTION TO REDUCE, COLLECT OR ENFORCE THE GUARANTEED OBLIGATIONS.


 


SECTION 1.5.            WAIVERS.


 


(A)           WITHOUT LIMITATION TO ANY OTHER WAIVERS CONTAINED IN THIS
GUARANTY, THE GUARANTOR ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF THE LOAN
DOCUMENTS, AND HEREBY WAIVES NOTICE OF: (I) ANY LOANS OR ADVANCES MADE BY THE
LENDERS TO ANY OF THE BORROWERS; (II) ACCEPTANCE OF THIS GUARANTY; (III) ANY
AMENDMENT OR EXTENSION OF THE CREDIT AGREEMENT OR OF ANY OTHER LOAN DOCUMENTS;
(IV) THE EXECUTION AND DELIVERY BY THE BORROWERS AND THE AGENT OR ANY LENDER OF
ANY OTHER LOAN OR CREDIT AGREEMENT OR OF ANY BORROWER’S EXECUTION AND DELIVERY
OF ANY PROMISSORY NOTES OR OTHER DOCUMENTS ARISING UNDER THE LOAN DOCUMENTS OR
IN CONNECTION WITH THE COLLATERAL; (V) THE OCCURRENCE OF ANY BREACH BY ANY
BORROWER UNDER ANY OF THE LOAN DOCUMENTS OR AN EVENT OF DEFAULT; (VI) THE
AGENT’S OR ANY LENDER’S TRANSFER OR DISPOSITION OF THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF; (VII) SALE OR FORECLOSURE (OR POSTING OR ADVERTISING FOR
SALE OR FORECLOSURE) OF ANY COLLATERAL FOR THE GUARANTEED OBLIGATIONS;
(VIII) PROTEST, PROOF OF NON-PAYMENT OR DEFAULT BY ANY BORROWER; AND (IX) ANY
OTHER ACTION AT ANY TIME TAKEN OR OMITTED BY THE AGENT OR ANY LENDER, AND,
GENERALLY, ALL DEMANDS AND NOTICES OF EVERY KIND IN CONNECTION

 

2

--------------------------------------------------------------------------------


 


 WITH THIS GUARANTY, THE LOAN DOCUMENTS, ANY DOCUMENTS OR AGREEMENTS EVIDENCING,
SECURING OR RELATING TO ANY OF THE GUARANTEED OBLIGATIONS AND/OR THE OBLIGATIONS
HEREBY GUARANTEED.


 


(B)           WITHOUT LIMITATION TO ANY OTHER WAIVERS CONTAINED IN THIS
GUARANTY, THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW:
(I) PRESENTMENT, DEMAND, PROTEST, DILIGENCE, NOTICE OF DEMAND, NOTICE OF
PROTEST, NOTICE OF DISHONOR, NOTICE OF NONPERFORMANCE, NOTICE OF NON-PAYMENT,
NOTICE OF ACCEPTANCE AND ALL OTHER NOTICES AND OTHER FORMALITIES WHICH MAY BE
REQUIRED BY STATUTE, RULE OF LAW OR OTHERWISE TO PRESERVE INTACT AGENT’S RIGHTS
AGAINST THE GUARANTOR UNDER THIS GUARANTY; (II) ALL BENEFITS AND DEFENSES UNDER
CALIFORNIA CIVIL CODE (“CC”) SECTION 2849, INCLUDING THE RIGHT, IF ANY, TO THE
BENEFIT OF, OR TO DIRECT APPLICATION OF, ANY SECURITY HYPOTHECATED TO, THE
AGENT, UNTIL ALL THE OBLIGATIONS, HOWSOEVER ARISING, SHALL HAVE BEEN PAID AND/OR
PERFORMED; (III) ALL BENEFITS AND DEFENSES UNDER CC SECTION 2845, INCLUDING THE
RIGHT TO REQUIRE THE AGENT TO PROCEED AGAINST ANY BORROWER OR TO PURSUE ANY
OTHER REMEDY IN THE AGENT’S POWER; (IV) ALL BENEFITS AND DEFENSES UNDER CC
SECTION 2850, INCLUDING THE RIGHT TO REQUIRE THE AGENT TO PROCEED AGAINST OR
EXHAUST ANY SECURITY OR COLLATERAL THE AGENT MAY HOLD; (V) ANY DEFENSE ARISING
BY REASON OF ANY DISABILITY OR OTHER DEFENSE OF ANY BORROWER OR BY REASON OF THE
CESSATION FROM ANY CAUSE WHATSOEVER OF THE LIABILITY OF ANY BORROWER OTHER THAN
FULL PAYMENT OF AND FULL PERFORMANCE OF THE OBLIGATIONS; (VI) ALL STATUTES OF
LIMITATIONS AS A DEFENSE IN ANY ACTION OR PROCEEDING BROUGHT AGAINST THE
GUARANTOR BY THE AGENT, TO THE FULLEST EXTENT PERMITTED BY LAW (AND THE
GUARANTOR AGREES THAT ANY PARTIAL PAYMENT BY ANY BORROWER OR OTHER CIRCUMSTANCES
WHICH OPERATE TO TOLL ANY STATUTE OF LIMITATIONS AS TO ANY BORROWER SHALL ALSO
OPERATE TO TOLL THE STATUTE OF LIMITATIONS AS TO THE GUARANTOR); (VII) ANY
DEFENSE BASED UPON AGENT’S FAILURE TO PERFECT OR CONTINUE THE PERFECTION OF ANY
LIEN OR SECURITY INTEREST IN COLLATERAL THAT SECURES THE OBLIGATIONS; (VIII) ANY
DEFENSE ARISING DUE TO ANY FAILURE BY THE AGENT TO INFORM THE GUARANTOR OF ANY
FACTS THE AGENT MAY NOW OR HEREAFTER KNOW ABOUT ANY BORROWER OR ANY BORROWER’S
FINANCIAL CONDITION; (IX) ALL BENEFITS AND DEFENSES UNDER CC SECTION 2809
PURPORTING TO REDUCE A GUARANTOR’S OBLIGATIONS IN PROPORTION TO THE PRINCIPAL
OBLIGATION, AND THE GUARANTOR AGREES THAT BY DOING SO THE GUARANTOR’S LIABILITY
MAY BE LARGER IN AMOUNT OR MORE BURDENSOME THAN THAT OF THE BORROWERS; (X) ALL
BENEFITS AND DEFENSES UNDER CC SECTION 2810, AND THE GUARANTOR AGREES THAT BY
DOING SO THE GUARANTOR IS LIABLE EVEN IF THE BORROWERS HAD NO LIABILITY AT THE
TIME OF EXECUTION OF THE LOAN DOCUMENTS OR THEREAFTER CEASED TO BE LIABLE; (XI)
ALL RIGHTS AND BENEFITS OF CC SECTION 2819, AND THE GUARANTOR AGREES THAT BY
DOING SO THE GUARANTOR’S LIABILITY SHALL CONTINUE EVEN IF THE AGENT ALTERS ANY
OBLIGATION IN ANY RESPECT OR THE AGENT’S REMEDIES OR RIGHTS AGAINST ANY BORROWER
ARE IN ANY WAY IMPAIRED OR SUSPENDED WITHOUT THE GUARANTOR’S CONSENT, WHETHER OR
NOT DUE TO THE ACT OR OMISSION OF THE AGENT; (XII) ANY DEFENSE BASED ON ANY
ACTION TAKEN OR OMITTED BY THE AGENT IN ANY BANKRUPTCY OR OTHER VOLUNTARY OR
INVOLUNTARY PROCEEDING, IN OR OUT OF COURT, FOR THE ADJUSTMENT OF
DEBTOR-CREDITOR RELATIONSHIPS; AND (XIII) ALL OTHER RIGHTS AND REMEDIES NOW OR
HEREAFTER ACCORDED BY APPLICABLE LAW TO SURETIES OR GUARANTORS.


 


(C)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND WITHOUT
LIMITATION TO ANY OTHER WAIVERS CONTAINED IN THIS GUARANTY, THE GUARANTOR
WAIVES, TO THE FULLEST EXTENT PERMISSIBLE BY LAW, ALL BENEFITS AND DEFENSES
UNDER CC SECTIONS 2847 AND 2848 AND AGREES THAT THE GUARANTOR SHALL HAVE NO
RIGHT OF SUBROGATION OR REIMBURSEMENT AGAINST ANY BORROWER AND NO RIGHT OF
CONTRIBUTION AGAINST ANY OTHER GUARANTOR OR PLEDGOR UNLESS AND UNTIL ALL
OBLIGATIONS HAVE BEEN SATISFIED AND THE AGENT HAS RELEASED, TRANSFERRED OR
DISPOSED OF ALL OF ITS RIGHT, TITLE AND INTEREST IN ANY COLLATERAL.

 

3

--------------------------------------------------------------------------------


 


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND WITHOUT
LIMITATION TO ANY OTHER WAIVERS CONTAINED IN THIS GUARANTY, THE GUARANTOR HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS AND DEFENSES
A GUARANTOR OR SURETY WOULD OTHERWISE HAVE UNDER APPLICABLE CALIFORNIA LAW TO
THE ENFORCEMENT OF THIS GUARANTY, INCLUDING, BUT NOT LIMITED TO, ALL RIGHTS AND
DEFENSES ARISING UNDER OR BY VIRTUE OF OR PURSUANT TO THE PROVISIONS OF CC
SECTIONS 2787 TO 2855, INCLUSIVE, AND CC SECTIONS 2899 AND 3433, AND ANY
ADDITIONAL RIGHTS OR DEFENSES RELATING ANY OF THE FOREGOING STATUTORY PROVISIONS
PURSUANT TO ANY APPLICABLE JUDICIAL DECISIONS OF THE STATE OF CALIFORNIA.


 


(E)           THE GUARANTOR ACKNOWLEDGES THAT THE WAIVERS MADE BY THE GUARANTOR
IN THIS GUARANTY ARE MADE KNOWING THAT THEIR INTENT IS TO DEPRIVE THE GUARANTOR
OF THE BENEFITS AND DEFENSES THAT WOULD OR COULD OTHERWISE BE AVAILABLE TO THE
GUARANTOR UNDER THE STATUTORY PROVISIONS REFERENCED HEREIN.


 


SECTION 1.6.            PAYMENT OF EXPENSES. IN THE EVENT THAT THE GUARANTOR
SHOULD BREACH OR FAIL TO TIMELY PERFORM ANY PROVISION OF THIS GUARANTY, THE
GUARANTOR SHALL PAY ON DEMAND TO THE AGENT ALL COSTS AND EXPENSES (INCLUDING
COURT COSTS AND REASONABLE ATTORNEYS’ FEES) INCURRED BY THE AGENT IN THE
ENFORCEMENT HEREOF OR THE PRESERVATION OF THE AGENT’S RIGHTS HEREUNDER. THE
COVENANT CONTAINED IN THIS SECTION 1.6 SHALL SURVIVE THE PAYMENT OF THE
GUARANTEED OBLIGATIONS.


 


SECTION 1.7.            EFFECT OF BANKRUPTCY. IN THE EVENT THAT, PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW,
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, THE AGENT OR ANY LENDER MUST
RESCIND OR RESTORE ANY PAYMENT, OR ANY PART THEREOF, RECEIVED BY THE AGENT OR
ANY LENDER IN SATISFACTION OF THE GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN,
ANY PRIOR RELEASE OR DISCHARGE FROM THE TERMS OF THIS GUARANTY GIVEN TO THE
GUARANTOR BY THE AGENT SHALL BE WITHOUT EFFECT, AND THIS GUARANTY SHALL REMAIN
IN FULL FORCE AND EFFECT. IT IS THE INTENTION OF THE GUARANTOR THAT THE
GUARANTOR’S OBLIGATIONS HEREUNDER SHALL NOT BE DISCHARGED EXCEPT BY THE
GUARANTOR’S PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH
PERFORMANCE.


 


SECTION 1.8.            WAIVER OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY AND WITHOUT
LIMITATION TO ANY OTHER WAIVERS CONTAINED IN THIS GUARANTY, THE GUARANTOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES AND ABROGATES ANY AND ALL
RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT, AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING THE GUARANTOR TO THE RIGHTS
OF THE AGENT OR THE LENDERS), TO ASSERT ANY CLAIM AGAINST OR SEEK CONTRIBUTION,
INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM THE BORROWER OR ANY
OTHER PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATIONS FOR
ANY PAYMENT MADE BY THE GUARANTOR UNDER OR IN CONNECTION WITH THIS GUARANTY OR
OTHERWISE UNTIL NINETY ONE (91) DAYS AFTER THE AGENT HAS RECEIVED PAYMENT IN
FULL OF THE OBLIGATIONS.


 


SECTION 1.9.            LIMITATIONS ON THE GUARANTY BY THE GUARANTOR.


 


(A)           NOTWITHSTANDING ANY OTHER TERM OF THIS GUARANTY, THE LIABILITY OF
THE GUARANTOR UNDER THIS GUARANTY WILL BE LIMITED (WITHOUT DOUBLE COUNTING) TO
AN AMOUNT NOT EXCEEDING THE GREATER OF:

 

4

--------------------------------------------------------------------------------


 

(I)            THE AGGREGATE OF AMOUNTS MADE AVAILABLE UNDER THE LOAN DOCUMENTS
FROM TIME TO TIME TO THE GUARANTOR TO THE EXTENT THAT SUCH AMOUNTS HAVE BEEN
BORROWED BY, TRANSFERRED TO OR OTHERWISE DIRECTLY OR INDIRECTLY ON-LENT OR MADE
AVAILABLE TO THE GUARANTOR (THE “RELEVANT FRENCH AMOUNTS”) AND ALL INTEREST,
COMMISSIONS, COSTS, FEES, EXPENSES AND OTHER SUMS ACCRUING OR PAYABLE UNDER THE
LOAN DOCUMENTS IN CONNECTION WITH THE RELEVANT FRENCH AMOUNTS; AND

 

(II)           NINETY PERCENT (90%) OF THE ADJUSTED NET ASSETS OF THE GUARANTOR
CALCULATED ON THE BASIS OF ITS LAST AUDITED ACCOUNTS AVAILABLE AT THE DATE OF
ANY PAYMENT UNDER THIS GUARANTY.

 


(B)           FOR THE PURPOSE OF THIS CLAUSE, “ADJUSTED NET ASSETS” OF THE
GUARANTOR MEANS THE LESSER OF:


 

(I)            THE AMOUNT BY WHICH THE BOOK VALUE OF THE TOTAL ASSETS OF THE
GUARANTOR EXCEEDS THE TOTAL AMOUNT OF ITS LIABILITIES, INCLUDING, WITHOUT
LIMITATION, CONTINGENT LIABILITIES TO THE EXTENT THAT SUCH LIABILITIES ARE OR
HAVE TO BE INCLUDED IN THE ACCOUNTS OF THE GUARANTOR ACCORDING TO GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN FRANCE BUT IN ALL CASES EXCLUDING ANY
LIABILITIES (CONTINGENT OR OTHERWISE) OF THE GUARANTOR UNDER OR IN RESPECT OF
THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, SUCH LIABILITIES IN RESPECT OF
ACCRUED INTEREST, COMMISSIONS AND ANY OTHER SUMS PAYABLE UNDER ANY LOAN DOCUMENT
AT THE DATE THE CALCULATION IS MADE); AND

 

(II)           THE AMOUNT BY WHICH THE FAIR MARKET VALUE OF THE TOTAL ASSETS OF
THE GUARANTOR EXCEEDS THE TOTAL AMOUNT OF ITS LIABILITIES, INCLUDING, WITHOUT
LIMITATION, CONTINGENT LIABILITIES TO THE EXTENT THAT SUCH LIABILITIES ARE OR
HAVE TO BE INCLUDED IN THE ACCOUNTS OF THE GUARANTOR ACCORDING TO GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN FRANCE, BUT IN ALL CASES EXCLUDING ANY
LIABILITIES (CONTINGENT OR OTHERWISE) OF THE GUARANTOR UNDER OR IN RESPECT OF
THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, SUCH LIABILITIES IN RESPECT OF
ACCRUED INTEREST, COMMISSIONS AND ANY OTHER SUMS PAYABLE UNDER ANY LOAN DOCUMENT
AT THE DATE THE CALCULATION IS MADE).

 


ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING OR
DISCHARGING GUARANTOR’S OBLIGATIONS

 

The Guarantor hereby consents and agrees to each of the following, and agrees
that the Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
without limitation to any other waivers contained in this Guaranty waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which the Guarantor might otherwise have as a result of or in
connection with any of the following:

 


SECTION 2.1.            MODIFICATIONS. ANY RENEWAL, EXTENSION, INCREASE,
MODIFICATION, ALTERATION OR REARRANGEMENT OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, THE CREDIT AGREEMENT, THE


 

5

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENTS, OR ANY OTHER DOCUMENT, INSTRUMENT, CONTRACT OR
UNDERSTANDING BETWEEN THE BORROWERS AND THE AGENT OR ANY LENDER, OR ANY OTHER
PARTIES, PERTAINING TO THE GUARANTEED OBLIGATIONS OR ANY FAILURE OF THE AGENT TO
NOTIFY THE GUARANTOR OF ANY SUCH ACTION.


 


SECTION 2.2.            ADJUSTMENT. ANY ADJUSTMENT, INDULGENCE, FORBEARANCE OR
COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY THE AGENT OR ANY LENDER TO ANY
BORROWER OR ANY OTHER GUARANTOR.


 


SECTION 2.3.            CONDITION OF BORROWERS OR GUARANTOR. (A) THE INSOLVENCY,
BANKRUPTCY, ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY,
DISSOLUTION OR LACK OF POWER OF ANY BORROWER, THE GUARANTOR, ANY OTHER GUARANTOR
OR ANY OTHER PARTY AT ANY TIME LIABLE FOR THE PAYMENT OF ALL OR PART OF THE
GUARANTEED OBLIGATIONS; OR ANY DISSOLUTION OF ANY BORROWER OR THE GUARANTOR, (B)
AGENT’S OR ANY LENDER’S ELECTION, IN ANY PROCEEDING INSTITUTED UNDER THE UNITED
STATES BANKRUPTCY CODE, OF THE APPLICATION OF SECTION 1111(B)(2) OF THE UNITED
STATES BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE, (C) ANY BORROWING OR ANY GRANT
OF A SECURITY INTEREST UNDER SECTION 364 OF THE UNITED STATES BANKRUPTCY CODE OR
(D) ANY ACTION TAKEN OR OMITTED BY THE AGENT OR ANY LENDER IN ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION OR
OTHER LIKE PROCEEDING (EACH, AN “INSOLVENCY PROCEEDING”) INVOLVING ANY BORROWER,
THE GUARANTOR OR ANY OTHER GUARANTOR, INCLUDING ANY ELECTION TO HAVE THE AGENT’S
OR ANY LENDER’S CLAIM ALLOWED AS BEING SECURED, PARTIALLY SECURED OR UNSECURED,
ANY EXTENSION OF CREDIT BY THE AGENT OR ANY LENDER TO ANY BORROWER, THE
GUARANTOR OR ANY OTHER GUARANTOR IN ANY INSOLVENCY PROCEEDING AND THE TAKING AND
HOLDING BY THE AGENT OR ANY LENDER OF ANY SECURITY FOR ANY SUCH EXTENSION OF
CREDIT, (D) ANY SALE, LEASE OR TRANSFER OF ANY OR ALL OF THE ASSETS OF ANY
BORROWER, THE GUARANTOR OR ANY OTHER GUARANTOR, OR (E) ANY CHANGES IN THE
SHAREHOLDERS, PARTNERS OR MEMBERS OF ANY BORROWER, THE GUARANTOR OR ANY OTHER
GUARANTOR; OR ANY REORGANIZATION OF ANY BORROWER OR THE GUARANTOR.


 


SECTION 2.4.            INVALIDITY OF GUARANTEED OBLIGATIONS. THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS,
OR ANY DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS, FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION THE FACT
THAT (A) THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, EXCEED THE AMOUNT
PERMITTED BY LAW, (B) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR ANY PART
THEREOF IS ULTRA VIRES, (C) THE OFFICERS OR REPRESENTATIVES EXECUTING THE CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR OTHERWISE CREATING THE GUARANTEED
OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (D) THE GUARANTEED OBLIGATIONS
VIOLATE APPLICABLE USURY LAWS, (E) ANY BORROWER HAS VALID DEFENSES, CLAIMS OR
OFFSETS (WHETHER AT LAW, IN EQUITY OR BY AGREEMENT) (OTHER THAN A DEFENSE BASED
UPON THE ACTUAL PAYMENT OF THE GUARANTEED OBLIGATIONS SOUGHT TO BE ENFORCED),
WHICH RENDER THE GUARANTEED OBLIGATIONS WHOLLY OR PARTIALLY UNCOLLECTIBLE FROM
SUCH BORROWER, (F) THE CREATION, PERFORMANCE OR REPAYMENT OF THE GUARANTEED
OBLIGATIONS (OR THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY DOCUMENT OR
INSTRUMENT REPRESENTING PART OF THE GUARANTEED OBLIGATIONS OR EXECUTED IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS, OR GIVEN TO SECURE THE REPAYMENT OF
THE GUARANTEED OBLIGATIONS) IS ILLEGAL, UNCOLLECTIBLE OR UNENFORCEABLE, (G) THE
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS HAVE BEEN FORGED OR
OTHERWISE ARE IRREGULAR OR NOT GENUINE OR AUTHENTIC, (H) THE FAILURE OF
CONSIDERATION FOR THE GRANTING OF THIS GUARANTY, (I) THE EXPIRATION OF ANY
STATUTE OF LIMITATIONS AFFECTING THE LIABILITY OF THE GUARANTOR HEREUNDER, THE
LIABILITY OF ANY BORROWER OR ANY GUARANTOR UNDER THE LOAN DOCUMENTS; IT BEING
AGREED THAT THE GUARANTOR SHALL REMAIN LIABLE HEREON REGARDLESS OF WHETHER ANY
BORROWER OR ANY OTHER PERSON BE FOUND NOT LIABLE ON THE GUARANTEED OBLIGATIONS
OR ANY PART THEREOF FOR ANY REASON.


 

6

--------------------------------------------------------------------------------


 


SECTION 2.5.            RELEASE OF OBLIGORS. ANY FULL OR PARTIAL RELEASE OF THE
LIABILITY OF ANY BORROWER ON THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, OR
OF ANY CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE, WHETHER
DIRECTLY OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO PAY,
PERFORM, GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY
PART THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY THE GUARANTOR THAT
THE GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND THE GUARANTOR HAS NOT BEEN INDUCED
TO ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF,
UNDERSTANDING OR AGREEMENT THAT OTHER PERSONS WILL BE LIABLE TO PAY THE
GUARANTEED OBLIGATIONS, OR THAT THE AGENT OR THE LENDERS WILL LOOK TO OTHER
PERSONS TO PAY THE GUARANTEED OBLIGATIONS.


 


SECTION 2.6.            OTHER COLLATERAL. THE TAKING OR ACCEPTING OF ANY OTHER
SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS.


 


SECTION 2.7.            RELEASE OF COLLATERAL. ANY RELEASE, SURRENDER, EXCHANGE,
SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING WITHOUT
LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT) OF ANY
COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH, OR
ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS,
OR THE APPLICATION BY ANY BORROWER OF THE PROCEEDS OF THE LOANS FOR PURPOSES
OTHER THAN THE PURPOSES REPRESENTED BY SUCH BORROWER TO THE AGENT AND LENDERS OR
INTENDED OR UNDERSTOOD BY THE AGENT AND LENDERS OR GUARANTOR.


 


SECTION 2.8.            CARE AND DILIGENCE. THE FAILURE OF THE AGENT OR ANY
LENDER TO DILIGENTLY EXERCISE ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN
DOCUMENTS, OR TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION,
PROTECTION, ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART
OF SUCH COLLATERAL, PROPERTY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY
NEGLECT, DELAY, OMISSION, FAILURE OR REFUSAL OF THE AGENT OR ANY LENDER (A) TO
TAKE OR PROSECUTE ANY ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED
OBLIGATIONS OR (B) TO FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE
COMMENCED, PROSECUTE TO COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY
THEREFOR, OR (C) TO TAKE OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY
INSTRUMENT OR AGREEMENT EVIDENCING OR SECURING ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, (D) TO TAKE ANY OTHER ACTS OR OMISSIONS OF WHICH VARY, INCREASE OR
DECREASE THE RISK ON THE GUARANTOR, OTHER THAN ANY LOSS, DAMAGE LIABILITY OR
COST ARISING FROM THE AGENT’S OR SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOLLOWING THE AGENT’S TAKING TITLE TO THE COLLATERAL.


 


SECTION 2.9.            LENDER DISCLOSURE. THE FAILURE OF THE AGENT OR THE
LENDERS TO DISCLOSE TO THE GUARANTOR (A) ANY FACTS IT MAY NOW OR HEREAFTER KNOW
REGARDING ANY BORROWER, REGARDLESS OF WHETHER THE AGENT OR THE LENDERS HAVE
REASON TO BELIEVE THAT ANY SUCH FACTS MATERIALLY INCREASE THE RISK BEYOND THAT
WHICH THE GUARANTOR INTENDS TO ASSUME OR HAS REASON TO BELIEVE THAT SUCH FACTS
ARE UNKNOWN TO THE GUARANTOR, THE GUARANTOR ACKNOWLEDGING THAT IT IS FULLY
RESPONSIBLE FOR BEING AND KEEPING INFORMED OF THE FINANCIAL CONDITION AND
AFFAIRS OF THE BORROWERS, OR (B) ANY DEFAULT, DEMAND OF PERFORMANCE OR NOTICE OF
ACCELERATION TO THE BORROWERS OR ANY OTHER PERSON WITH RESPECT TO THE LOANS OR
THE GUARANTEED OBLIGATIONS.


 


SECTION 2.10.          UNENFORCEABILITY. THE FACT THAT ANY COLLATERAL, SECURITY,
SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN, CREATED OR
GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL

 

7

--------------------------------------------------------------------------------


 


PROVE TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN,
IT BEING RECOGNIZED AND AGREED BY THE GUARANTOR THAT THE GUARANTOR IS NOT
ENTERING INTO THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS
OF, THE VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE
COLLATERAL FOR THE GUARANTEED OBLIGATIONS.


 


SECTION 2.11.          OFFSET. THE GUARANTEED OBLIGATIONS AND THE LIABILITIES
AND OBLIGATIONS OF THE GUARANTOR TO THE AGENT HEREUNDER SHALL NOT BE REDUCED,
DISCHARGED OR RELEASED BY REASON OF ANY EXISTING OR FUTURE RIGHT OF OFFSET,
CLAIM OR DEFENSE (OTHER THAN A DEFENSE BASED UPON THE ACTUAL PAYMENT OF THE
GUARANTEED OBLIGATIONS SOUGHT TO BE ENFORCED) OF ANY BORROWER AGAINST THE AGENT,
ANY LENDER OR ANY OTHER PERSON, OR AGAINST PAYMENT OF THE GUARANTEED
OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION
WITH THE GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED
OBLIGATIONS) OR OTHERWISE.


 


SECTION 2.12.          MERGER. THE REORGANIZATION, MERGER OR CONSOLIDATION OF
ANY BORROWER INTO OR WITH ANY PERSON.


 


SECTION 2.13.          PREFERENCE. ANY PAYMENT BY ANY BORROWER TO THE AGENT OR
ANY LENDER IS HELD TO CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS, OR FOR ANY
REASON THE AGENT OR SUCH LENDER IS REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH
AMOUNT TO SUCH BORROWER OR SOMEONE ELSE.


 


SECTION 2.14.          ATTEMPTED REVOCATION. ANY REVOCATION OR REPUDIATION
HEREOF BY THE GUARANTOR OR THE REVOCATION OR REPUDIATION OF ANY OF THE LOAN
DOCUMENTS BY ANY BORROWER OR ANY OTHER PERSON, INCLUDING ANY RIGHT THE GUARANTOR
MIGHT HAVE TO REVOKE THIS GUARANTY PURSUANT TO THE TERMS OF ANY OF THE LOAN
DOCUMENTS.


 


SECTION 2.15.          SURETY DEFENSES. ANY OTHER SURETYSHIP DEFENSE THAT MIGHT,
BUT FOR THE TERMS HEREOF, BE AVAILABLE TO THE GUARANTOR, INCLUDING WITHOUT
LIMITATION, ANY STATUTE OR RULE OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A
SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN ANY OTHER ASPECTS MORE BURDENSOME
THAN THAT OF ANY BORROWER.


 


SECTION 2.16.          OTHER ACTIONS TAKEN OR OMITTED. ANY OTHER ACTION TAKEN OR
OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED
OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, OTHER THAN ANY LOSS,
DAMAGE LIABILITY OR COST ARISING FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOLLOWING THE AGENT’S TAKING TITLE TO THE COLLATERAL, WHETHER OR NOT
SUCH ACTION OR OMISSION PREJUDICES THE GUARANTOR OR INCREASES THE LIKELIHOOD
THAT THE GUARANTOR WILL BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT
TO THE TERMS HEREOF, IT BEING THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF THE
GUARANTOR THAT THE GUARANTOR SHALL BE OBLIGATED TO PAY THE GUARANTEED
OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY OCCURRENCE, CIRCUMSTANCE, EVENT,
ACTION, OR OMISSION WHATSOEVER, WHETHER CONTEMPLATED OR UNCONTEMPLATED, AND
WHETHER OR NOT OTHERWISE OR PARTICULARLY DESCRIBED HEREIN, WHICH OBLIGATION
SHALL BE DEEMED SATISFIED ONLY UPON THE FULL AND FINAL PAYMENT AND SATISFACTION
OF THE GUARANTEED OBLIGATIONS.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into the Loan Documents and extend
credit to the Borrowers, the Guarantor represents and warrants to the Agent and
the Lenders as follows,

 

8

--------------------------------------------------------------------------------


 

as of the date hereof, and as of each date that the Lenders make a Term Loan or
Advance to any Borrower under the Credit Agreement:

 


SECTION 3.1.            BENEFIT. THE GUARANTOR IS AN AFFILIATE OF THE PARENT AND
HAS RECEIVED, OR WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF
THIS GUARANTY WITH RESPECT TO THE GUARANTEED OBLIGATIONS.


 


SECTION 3.2.            FAMILIARITY AND RELIANCE. THE GUARANTOR IS FAMILIAR
WITH, AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL
CONDITION OF THE BORROWERS AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL
COLLATERAL INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE LOANS OR
GUARANTEED OBLIGATIONS; HOWEVER, THE GUARANTOR IS NOT RELYING ON SUCH FINANCIAL
CONDITION OR THE COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.


 


SECTION 3.3.            NO REPRESENTATIONS BY THE AGENT AND LENDERS. NONE OF THE
AGENT, THE LENDERS, NOR ANY OTHER PARTY HAS MADE ANY REPRESENTATION, WARRANTY OR
STATEMENT TO THE GUARANTOR IN ORDER TO INDUCE THE GUARANTOR TO EXECUTE THIS
GUARANTY.


 


SECTION 3.4.            GUARANTOR’S FINANCIAL CONDITION. AS OF THE DATE HEREOF ,
AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT OBLIGATION EVIDENCED
HEREBY, THE GUARANTOR IS, AND WILL BE, SOLVENT, AND HAS AND WILL HAVE ASSETS
WHICH, FAIRLY VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) AND DEBTS, AND HAS AND WILL HAVE PROPERTY AND ASSETS SUFFICIENT TO
SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES.


 


SECTION 3.5.            LEGALITY. THIS GUARANTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION AND THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT, AND WILL NOT, CONTRAVENE OR CONFLICT WITH ANY LAW, STATUTE OR
REGULATION WHATSOEVER TO WHICH THE GUARANTOR IS SUBJECT OR CONSTITUTE A DEFAULT
(OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A
DEFAULT) UNDER, OR RESULT IN THE BREACH OF, ANY INDENTURE, MORTGAGE, DEED OF
TRUST, CHARGE, LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO WHICH THE
GUARANTOR IS A PARTY OR WHICH MAY BE APPLICABLE TO THE GUARANTOR. THIS GUARANTY
IS A LEGAL AND BINDING OBLIGATION OF THE GUARANTOR AND IS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER
LAWS OF GENERAL APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS.


 


SECTION 3.6.            FINANCIAL STATEMENTS. ANY AND ALL BALANCE SHEETS, NET
WORTH STATEMENTS AND OTHER FINANCIAL DATA THAT HAVE BEEN GIVEN OR MAY BE GIVEN
TO THE AGENT WITH RESPECT TO THE GUARANTOR DID OR WILL, AT THE TIME OF SUCH
DELIVERY, FAIRLY AND ACCURATELY PRESENT THE FINANCIAL CONDITION OF THE GUARANTOR
IN ALL MATERIAL RESPECTS.


 


SECTION 3.7.            REPRESENTATIONS AND WARRANTIES OF BORROWERS. ALL
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWERS WITH RESPECT TO THE
GUARANTOR IN THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 3.8.            SPECIAL REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES,
THE GUARANTOR REPRESENTS AND WARRANTS AS FOLLOWS:

 

9

--------------------------------------------------------------------------------


 


(A)           IT IS A MEMBER OF THE GROUP OF COMPANIES OF WHICH THE PARENT IS
THE PARENT (THE “GROUP”), WHICH GROUP HAS A COMMON BUSINESS AND FINANCIAL
STRATEGY;


 


(B)           THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY AND THE LOAN
DOCUMENTS ARE AIMED AT THE FULFILLMENT OF THE OBJECTIVES DESIGNED FOR THE GROUP
AS A WHOLE, ARE NOT WITHOUT ECONOMIC CONSIDERATION FOR THE GUARANTOR, AND DO NOT
CREATE AN IMBALANCE BETWEEN THE RESPECTIVE UNDERTAKINGS OF THE VARIOUS PARTIES
WITHIN THE GROUP;


 


(C)           THE EXECUTION AND PERFORMANCE BY THE GUARANTOR OF ITS OBLIGATIONS
HEREUNDER:


 

(I)            DO NOT EXCEED THE FINANCIAL CAPACITY (AS AT THE DATE HEREOF) OF
THE GUARANTOR, AND DO NOT CONSTITUTE AN ABUSE OF THE GUARANTOR’S CREDIT OR
ASSETS (“ABUS DE BIENS SOCIAUX”, AS SUCH TERM IS USED UNDER THE LAWS OF FRANCE);
AND

 

(II)           HAVE BEEN AUTHORIZED BY ALL CORPORATE ACTION REQUIRED UNDER THE
LAWS OF FRANCE (INCLUDING THE ADOPTION OF ALL SUCH RESOLUTIONS OR DECISIONS
REQUIRED PURSUANT TO ARTICLES L. 225-35, L. 225-38 AND L. 227-10 OF THE FRENCH
COMMERCIAL CODE (“CODE DE COMMERCE”)) AND UNDER THE CONSTITUTIVE DOCUMENTS OF
THE GUARANTOR.

 

All representations and warranties made by the Guarantor herein shall survive
the execution hereof.

 


ARTICLE IV

 


SUBORDINATION OF CERTAIN INDEBTEDNESS

 


SECTION 4.1.            SUBORDINATION OF ALL GUARANTOR CLAIMS. AS USED HEREIN,
THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF THE
BORROWERS TO THE GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE
HEREAFTER INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF THE BORROWERS THEREON
BE DIRECT, CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR
OTHERWISE, AND IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY
NOTE, CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR
PERSONS IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE
BEEN, OR MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY
HEREAFTER BE ACQUIRED BY THE GUARANTOR. THE GUARANTOR CLAIMS SHALL INCLUDE
WITHOUT LIMITATION ALL RIGHTS AND CLAIMS OF THE GUARANTOR AGAINST THE BORROWERS
(ARISING AS A RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF THE GUARANTOR’S
PAYMENT OF ALL OR A PORTION OF THE GUARANTEED OBLIGATIONS. UPON THE OCCURRENCE
OF A DEFAULT OR AN EVENT OF DEFAULT, THE GUARANTOR SHALL NOT RECEIVE OR COLLECT,
DIRECTLY OR INDIRECTLY, FROM ANY BORROWER OR ANY OTHER PARTY ANY AMOUNT UPON THE
GUARANTOR CLAIMS.


 


SECTION 4.2.            CLAIMS IN BANKRUPTCY. IN THE EVENT THAT, PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW,
OR ANY JUDGMENT, ORDER OR DECISION INVOLVING THE GUARANTOR AS DEBTOR, THE AGENT
SHALL HAVE THE RIGHT TO PROVE ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO
ESTABLISH ITS RIGHTS HEREUNDER AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE
OR OTHER COURT CUSTODIAN DIVIDENDS AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE
UPON


 

10

--------------------------------------------------------------------------------


 


GUARANTOR CLAIMS. THE GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO
THE AGENT FOR THE BENEFIT OF THE LENDERS. SHOULD THE AGENT RECEIVE, FOR
APPLICATION AGAINST THE GUARANTEED OBLIGATIONS, ANY SUCH DIVIDEND OR PAYMENT
WHICH IS OTHERWISE PAYABLE TO THE GUARANTOR, AND WHICH, AS BETWEEN SUCH BORROWER
AND THE GUARANTOR, SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR CLAIMS, THEN
UPON PAYMENT TO THE AGENT IN FULL OF THE GUARANTEED OBLIGATIONS, THE GUARANTOR
SHALL BECOME SUBROGATED TO THE RIGHTS OF THE AGENT TO THE EXTENT THAT SUCH
PAYMENTS TO THE AGENT ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE
LIQUIDATION OF THE GUARANTEED OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH
RESPECT TO THAT PROPORTION OF THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE BEEN
UNPAID IF THE AGENT HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR
CLAIMS.


 


SECTION 4.3.            PAYMENTS HELD IN TRUST. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS GUARANTY, IN THE EVENT THAT THE GUARANTOR SHALL RECEIVE ANY
FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS WHICH ARE PROHIBITED BY THIS GUARANTY,
THE GUARANTOR AGREES TO HOLD IN TRUST FOR THE AGENT, AN AMOUNT EQUAL TO THE
AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND AGREES
THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY SUCH FUNDS,
PAYMENTS, CLAIMS AND/OR DISTRIBUTIONS PROMPTLY TO THE AGENT, AND THE GUARANTOR
COVENANTS PROMPTLY TO PAY THE SAME TO THE AGENT.


 


SECTION 4.4.            LIENS SUBORDINATE. THE GUARANTOR AGREES THAT ANY LIENS,
SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON ANY
BORROWERS’ ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN
INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS,
CHARGES OR OTHER ENCUMBRANCES UPON SUCH BORROWERS’ ASSETS SECURING PAYMENT OF
THE GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF
THE GUARANTOR OR THE AGENT PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH.
UNTIL NINETY ONE (91) DAYS AFTER THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL
AND THE GUARANTEED OBLIGATIONS FULLY SATISFIED, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AGENT, THE GUARANTOR SHALL NOT (A) EXERCISE OR ENFORCE ANY
CREDITOR’S RIGHT IT MAY HAVE AGAINST ANY BORROWER, OR (B) FORECLOSE, REPOSSESS,
SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS
(JUDICIAL OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE COMMENCEMENT OF, OR
JOINDER IN, ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT, DEBTOR’S RELIEF OR
INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS, MORTGAGES, DEEDS OF TRUST, SECURITY
INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER ENCUMBRANCES ON ASSETS OF ANY
BORROWER HELD BY THE GUARANTOR.


 


ARTICLE V

 


MISCELLANEOUS

 


SECTION 5.1.            NO WAIVER; CUMULATIVE REMEDIES; COMPLIANCE WITH LAWS. NO
FAILURE OR DELAY BY THE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT, POWER OR
REMEDY UNDER THE LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY
UNDER THE LOAN DOCUMENTS. THE REMEDIES PROVIDED IN THE LOAN DOCUMENTS ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW. THE AGENT MAY
COMPLY WITH ANY APPLICABLE STATE OR FEDERAL LAW REQUIREMENTS IN CONNECTION WITH
A DISPOSITION OF


 

11

--------------------------------------------------------------------------------


 


THE COLLATERAL AND SUCH COMPLIANCE WILL NOT BE CONSIDERED ADVERSELY TO AFFECT
THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.


 


SECTION 5.2.            ENFORCEMENT. THE AGENT SHALL HAVE THE RIGHT TO ENFORCE
THIS GUARANTY IN SEPARATE ACTIONS AGAINST THE GUARANTOR, OR BY AN ACTION AGAINST
ANY OTHER PERSON LIABLE FOR THE GUARANTEED OBLIGATIONS.


 


SECTION 5.3.            SEVERABILITY OF PROVISIONS. ANY PROVISION OF THIS
GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF.


 


SECTION 5.4.            AMENDMENTS. THIS GUARANTY MAY BE AMENDED ONLY BY AN
INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED REPRESENTATIVE OF
THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE ENFORCED.


 


SECTION 5.5.            PARTIES BOUND; ASSIGNMENT. THIS GUARANTY SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES; PROVIDED, HOWEVER, THAT THE
GUARANTOR MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, ASSIGN ANY OF
ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER.


 


SECTION 5.6.            HEADINGS. ARTICLE, SECTION AND SUBSECTION HEADINGS IN
THIS GUARANTY ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL
NOT CONSTITUTE A PART OF THIS GUARANTY FOR ANY OTHER PURPOSE.


 


SECTION 5.7.            RECITALS. THE RECITAL AND INTRODUCTORY PARAGRAPHS HEREOF
ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED PRIMA
FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


 


SECTION 5.8.            TELEFACSIMILE EXECUTION. DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS GUARANTY BY TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE
AS DELIVERY OF AN ORIGINAL EXECUTED SIGNATURE PAGE OF THIS GUARANTY. ANY PARTY
DELIVERING AN EXECUTED SIGNATURE PAGE OF THIS GUARANTY BY TELEFACSIMILE ALSO
SHALL DELIVER AN ORIGINAL EXECUTED SIGNATURE PAGE OF THIS GUARANTY BUT THE
FAILURE TO DELIVER AN ORIGINAL EXECUTED SIGNATURE PAGE SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS GUARANTY.


 


SECTION 5.9.            RIGHTS AND REMEDIES. IF THE GUARANTOR BECOMES LIABLE FOR
ANY INDEBTEDNESS OWING BY ANY BORROWER TO THE AGENT OR LENDERS, BY ENDORSEMENT
OR OTHERWISE, OTHER THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY
MANNER IMPAIRED OR AFFECTED HEREBY AND THE RIGHTS OF THE AGENT HEREUNDER SHALL
BE CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT THE AGENT AND THE LENDERS MAY
EVER HAVE AGAINST THE GUARANTOR. THE EXERCISE BY THE AGENT OF ANY RIGHT OR
REMEDY HEREUNDER OR UNDER ANY OTHER INSTRUMENT, OR AT LAW OR IN EQUITY, SHALL
NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF ANY OTHER RIGHT OR REMEDY.


 


SECTION 5.10.          COMPLETE AGREEMENT. THIS GUARANTY, TOGETHER WITH THE LOAN
DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON
THE SUBJECT MATTER HEREOF.


 

12

--------------------------------------------------------------------------------


 


SECTION 5.11.          COOPERATION. THE GUARANTOR ACKNOWLEDGES THAT THE AGENT
AND ITS SUCCESSORS AND ASSIGNS MAY, SUBJECT TO ANY APPLICABLE LIMITATIONS SET
FORTH IN THE CREDIT AGREEMENT ASSIGN, OR SELL PARTICIPATIONS IN, ITS RIGHTS
UNDER THE CREDIT AGREEMENT PURSUANT TO THE TERMS THEREOF. THE GUARANTOR SHALL
REASONABLY COOPERATE WITH THE AGENT AND LENDERS IN EFFECTING ANY SUCH ASSIGNMENT
OR PARTICIPATION.


 


SECTION 5.12.          REINSTATEMENT IN CERTAIN CIRCUMSTANCES. IF AT ANY TIME
ANY PAYMENT OF THE PRINCIPAL OF OR INTEREST ON THE TERM LOANS, ANY AMOUNT
PAYABLE ON THE ADVANCES OR ANY OTHER AMOUNT PAYABLE BY ANY BORROWER UNDER THE
LOAN DOCUMENTS RELATING TO THE TERM LOANS OR THE ADVANCES IS RESCINDED OR MUST
BE OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF ANY BORROWER OR OTHERWISE, THE GUARANTOR’S OBLIGATIONS
HEREUNDER WITH RESPECT TO SUCH PAYMENT SHALL BE REINSTATED AS THOUGH SUCH
PAYMENT HAS BEEN DUE BUT NOT MADE AT SUCH TIME.


 


SECTION 5.13.          SURVIVAL. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT, THIS GUARANTY SHALL
CONTINUE IN FULL FORCE AND EFFECT UNTIL FULL INDEFEASIBLE PAYMENT OF THE
GUARANTEED OBLIGATIONS.


 


SECTION 5.14.          CHOICE OF LAW AND VENUE; JUDICIAL REFERENCE; WAIVER OF
JURY TRIAL; SERVICE OF PROCESS.


 


(A)           THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


 


(B)           THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF CALIFORNIA LOCATED IN LOS ANGELES COUNTY AND OF THE FEDERAL COURTS
LOCATED IN THE CENTRAL DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
GUARANTOR HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND BINDING UPON IT AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF
THIS GUARANTY OR ANY LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS ASSETS OR
PROPERTIES IN THE COURTS OF ANY JURISDICTION WHERE THE


 

13

--------------------------------------------------------------------------------


 


GUARANTOR OR ITS ASSETS OR PROPERTIES MAY BE LOCATED OR IN WHICH IT OTHERWISE
MAY BE SUBJECT TO JURISDICTION.


 


(C)           THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO (I) ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE LOAN DOCUMENTS IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION; (II) THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT; AND (III) ANY RIGHT IT MAY HAVE, HOWEVER ARISING, TO REMOVE OR TRANSFER
ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST IT IN CONNECTION WITH OR ARISING
OUT OF THIS GUARANTY OR ANY LOAN DOCUMENT IN A STATE COURT OF THE UNITED STATES
OF AMERICA TO ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA IF SUCH FEDERAL
COURT OF THE UNITED STATES OF AMERICA WOULD NOT HAVE OR ACCEPT JURISDICTION
THEREOF.


 


(D)           ALL CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES CONCERNING THIS
GUARANTY AND THE MATTERS CONTEMPLATED HEREBY (EACH A “CLAIM”), ARISING IN A
PROCEEDING IN CALIFORNIA STATE COURT INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF THE AGENT, BE DETERMINED
BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE
(“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT
A STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE
SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION,
AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT THE CLAIMS
WILL NOT BE ADJUDICATED BY A JURY.


 


(E)           OTHER THAN WITH RESPECT TO ANY PROCEEDING IN THE STATE COURTS OF
CALIFORNIA, THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). THE GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.


 

14

--------------------------------------------------------------------------------


 


(F)            THE GUARANTOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS THE ADMINISTRATIVE BORROWER, AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING OUT OF
THIS GUARANTY OR THE LOAN DOCUMENTS. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE
AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE GUARANTOR AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION SATISFACTORY TO THE AGENT. THE GUARANTOR WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY HAND DELIVERY TO THE ADMINISTRATIVE BORROWER AT ITS
ADDRESS SET FORTH IN THE CREDIT AGREEMENT. THE GUARANTOR SHALL TAKE SUCH ACTIONS
AS ARE REASONABLE, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL FURTHER
AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY, TO FULLY
IMPLEMENT AND EFFECT SUCH APPOINTMENTS AND TO CONTINUE THEM IN FULL FORCE AND
EFFECT. THE GUARANTOR HEREBY CONSENTS TO SERVICE OF PROCESS AS AFORESAID.
NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. THE GUARANTOR IRREVOCABLY
AGREES AND UNDERTAKES TO ENTER ITS UNCONDITIONAL APPEARANCE WITHIN FORTY-FIVE
(45) DAYS AFTER THE COMPLETION OF SERVICE ON THE AUTHORIZED AGENT AS PROVIDED IN
THIS SECTION.


 


SECTION 5.15.          NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER
TO AGENT SHALL BE IN WRITING AND SHALL BE MAILED, SENT OR DELIVERED IN
ACCORDANCE WITH THE CREDIT AGREEMENT. ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER TO THE GUARANTOR SHALL BE IN WRITING AND SHALL BE (A) PERSONALLY
DELIVERED, (B) SENT BY OVERNIGHT COURIER OF INTERNATIONAL REPUTATION,
(C) TRANSMITTED BY TELECOPY, OR (D) SENT AS ELECTRONIC MAIL, TO THE FOLLOWING
(OR AT SUCH OTHER BUSINESS ADDRESS, TELECOPIER NUMBER, OR E-MAIL ADDRESS AS THE
GUARANTOR MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER PARTIES HERETO):


 

 

 

CXR Anderson Jacobson SAS

 

 

Rue de l’Ornette

 

 

28410-Abondant

 

 

France

 

 

 

With a copy to:

 

Emrise Corporation

 

 

9485 Haven Avenue, Suite 100

 

 

Rancho Cucamonga, CA 91730

 

 

Attn: D. John Donovan

 

 

 

 

 

Rutan & Tucker, LLP

 

 

611 Anton Blvd., Suite 1400

 

 

Costa Mesa, CA 92626

 

15

--------------------------------------------------------------------------------


 

Attn: Larry A. Cerutti, Esq.

Fax No.: (714) 546-9035

 


SECTION 5.16.          SEVERABILITY. ANY PROVISION OF THIS GUARANTY WHICH IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PORTIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first set forth above.

 

 

GUARANTOR:

 

 

 

CXR ANDERSON JACOBSON SAS

 

 

 

By:

/S/ Carmine Thomas Oliva

 

Name:

 Carmine Thomas Oliva

 

Title

President

 

17

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

 

AGENT AND ARRANGER:

 

 

 

GVEC RESOURCE IV INC.

 

 

 

By:

/S/ ROBERT J. ANDERSON

 

Name:

Robert J. Anderson

 

Title:

 Authorized Signatory

 

 

 

By:

/S/ PETER PAUL MENDEL

 

Name:

Peter Paul Mendel

 

Title:

 Authorized Signatory

 

 

 

--------------------------------------------------------------------------------